                 Case 2:21-cv-02022-DOC-KES Document 62-1 Filed 04/19/21 Page 1 of 4 Page ID #:3134




                           1   KENDALL BRILL & KELLY LLP
                               Alan Jay Weil (63153)
                           2    ajweil@kbkfirm.com
                               Shauna E. Woods (300339)
                           3    swoods@kbkfirm.com
                               10100 Santa Monica Blvd., Suite 1725
                           4   Los Angeles, California 90067
                               Telephone: 310.556.2700
                           5   Facsimile: 310.556.2705
                           6   FINNEGAN, HENDERSON, FARABOW,
                                GARRETT & DUNNER, LLP
                           7   Mark Sommers (admitted pro hac vice)
                               mark.sommers@finnegan.com
                           8   Patrick Rodgers (pro hac vice forthcoming)
                               patrick.rodgers@finnegan.com
                           9   901 New York Avenue, NW,
                               Washington, DC 20001-4413
                      10       Telephone: (202) 408-4064
                               Facsimile: (202) 408-4400
                      11       Morgan E. Smith (SBN 293503)
                               morgan.smith@finnegan.com
                      12       3300 Hillview Avenue
                               Palo Alto, CA 94304
                      13       Telephone: (650) 849-6600
                               Facsimile: (650) 849-6666
                      14
                               Attorneys for
                      15       Defendant Le-Vel Brands, LLC
                      16                           UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                      17                                SOUTHERN DIVISION
                      18       THRIVE NATURAL CARE, INC.,                   Case No, 2:21-CV-02022-DOC-KES
                      19                         Plaintiff,                 DECLARATION OF DREW S.
                                           v.                               HOFFMAN IN SUPPORT OF
                      20                                                    REPLY IN SUPPORT OF
                               LE-VEL BRANDS, LLC,                          MOTION TO TRANSFER VENUE
                      21
                                                 Defendant.                 [FILED UNDER SEAL]
                      22

                      23                                                    Judge: Hon. David O. Carter
                                                                            Date: May 3, 2021
                      24                                                    Time: 8:30a.m.
                                                                            Courtroom: 9D
                      25

                      26                          REDACTED VERSION OF DOCUMENT
                      27                          PROPOSED TO BE FILED UNDER SEAL
                      28

Kendall Brill                  603293265                                                   Case No. 2:21-CV-02022-DOC-KES
& Kelly LLP
10100 Santa Monica Blvd.                                  DECLARATION OF DREW S. HOFFMAN
Suite 1725
Los Angeles, CA 90067
                 Case 2:21-cv-02022-DOC-KES Document 62-1 Filed 04/19/21 Page 2 of 4 Page ID #:3135




                           1                            DECLARATION OF DREW S. HOFFMAN
                           2               I, Drew S. Hoffman, declare as follows:
                           3               1.    I am the President and Chief Legal Officer at Le-Vel Brands, LLC (“Le-
                           4   Vel”), where I have been employed since 2015. The facts in this declaration are based
                           5   on my personal knowledge and/or documents regularly and contemporaneously
                           6   maintained in the ordinary course of business by Le-Vel. If called upon to do so, I
                           7   would testify competently to the facts contained in this declaration.
                           8

                           9
                                           2.    Le-Vel only has
                                                                   I   full-time employees. Le-Vel has no control over how
                               independent third-party promoters may identify or associate themselves on LinkedIn.
                      10       As a result, the numbers that LinkedIn may report merely reflect third-party promoters
                      11       independently selecting Le-Vel through the “Experience” section of their profiles and
                      12       do not accurately reflect Le-Vel’s employee numbers.
                      13                   3.    Le-Vel has never sold any products in physical stores in this District or
                      14       anywhere in the U.S. It only sells products online through its website.
                      15                   4.    Many of Le-Vel’s employees knowledgeable about Le-Vel’s THRIVE
                      16       SKIN skincare products are based in the Eastern and Northern Districts of Texas. This
                      17       includes Le-Vel’s chief financial officer, Sophary Ly, who has extensive knowledge
                      18       of the sales resulting from Le-Vel’s THRIVE SKIN skincare products. She is located
                      19       in the Eastern District of Texas. Le-Vel’s first in-house counsel, Chris Schmidt, is also
                      20       located in the Eastern District of Texas. And Le-Vel’s director of supply chain, Erica
                      21       Kimsophalla, and Le-Vel’s senior director of operations, Cliff Gallagher are located in
                      22       the Eastern District of Texas. Ms. Kimsophalla and Mr. Gallagher have knowledge
                      23       about the supply and distribution logistics for THRIVE SKIN skincare products.
                      24                   5.    During Le-Vel’s initial growth, all executive employees and operations
                      25       were based out of Dallas, Texas and Irving, Texas. These locations are approximately
                      26       30 miles from Le-Vel’s current headquarters. This included the individuals involved
                      27       in the development, selection, adoption, and first use of the THRIVE trademark. Le-
                      28       Vel’s founders were primarily responsible for the development, selection, adoption
Kendall Brill
& Kelly LLP
                               603293265                                        1                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                       DECLARATION OF DREW S. HOFFMAN
Suite 1725
Los Angeles, CA 90067
                 Case 2:21-cv-02022-DOC-KES Document 62-1 Filed 04/19/21 Page 3 of 4 Page ID #:3136




                           1   and initial use of Le-Vel’s THRIVE mark and product expansion plans. Decisions
                           2   regarding the development, selection, adoption, and initial use of Le-Vel’s THRIVE
                           3   mark and product expansion plans were made in Dallas, Texas and Irving, Texas. One
                           4   of the founders, Paul Gravette, is located in Nashville, Tennessee. The other founder,
                           5   Jason Camper, divides his time between Colorado and Arizona. As Le-Vel’s customer
                           6   base grew over the years, Le-Vel expanded its product line from vitamins and skin
                           7   vitamin patches to skin vitamins and skincare products. From its early days, Le-Vel
                           8   has always marketed, promoted, and sold products with a strong connection to a
                           9   person’s “skin,” health and wellness, and looking and feeling good.
                      10                   6.   I am Le-Vel’s president and chief legal officer, and reside in Florida and
                      11       currently oversee general operations, including intellectual property issues. Le-Vel’s
                      12       executive director of digital marketing, Elizabeth Reuth, who is knowledgeable of Le-
                      13       Vel’s marketing and advertising operations, resides in Florida. Le-Vel’s director of
                      14       finance, Camie Munson, is located in Dallas, Texas. Timothy Bepler, the director of
                      15       graphic design and branding, and his team are located in Michigan.
                      16       ///
                      17       ///
                      18       ///
                      19       ///
                      20       ///
                      21       ///
                      22       ///
                      23       ///
                      24       ///
                      25       ///
                      26       ///
                      27       ///
                      28       ///
Kendall Brill
& Kelly LLP
                               603293265                                      2                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                      DECLARATION OF DREW S. HOFFMAN
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62-1 Filed 04/19/21 Page 4 of 4 Page ID #:3137



                            I               I declare under penalty of perjury of the laws of the United States that the
                            2   foregoing is true and correct pursuant to 28 U .S.C. § 1746. This declaration was
                            3   executed on April 19, 2021 in Miami, Florida.
                            4
                            5
                            6

                            7
                            8

                            9

                       10
                       11

                       12

                       13

                       14

                       15

                       16

                        17

                       18

                        19

                       20
                       21

                       22
                       23
                       24

                       25

                       26

                       27
                       28

Kendall Brill                   603288558                                        3                 Case No. 2:21-CV-02022-DOC-KES
& Kelly LLP
10100 Sdrtd \iQl',(A Q!"d                                        DECLARATION OF DREWS. HOFFMAN
S1.i11e 1 /l'J
